UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2248


CHOO WASHBURN,

                    Plaintiff - Appellant,

      v.

JOHN NUNEZ; BETHESDA-CHEVY CHASE BUILDERS, LLC,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:19-cv-02227-TDC)


Submitted: May 20, 2021                                           Decided: May 24, 2021


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Choo Washburn, Appellant Pro Se. Kristin E. Draper, SHULMAN, ROGERS, GANDAL,
PORDY & ECKER, PA, Potomac, Maryland; Yona Elizabeth Cohen, FIDELITY
NATIONAL LAW GROUP, Vienna, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Choo Washburn appeals the district court’s orders dismissing her complaint and

denying as moot her motion for a hearing. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Washburn v. Nunez, No. 8:19-cv-02227-TDC (D. Md. Oct. 22, 2020). We also deny

Washburn’s motion to consolidate the appeal with a later-filed appeal. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2